Title: From George Washington to Colonel Joseph Reed, 23 December 1776
From: Washington, George
To: Reed, Joseph



Dr Sir,
Camp above Trenton Falls 23d December 1776.

The bearer is sent down to know whether your plan was attempted last Night—and if not, to inform you that Christmas day at Night, one hour before day is the time fixed upon for our Attempt on Trenton. For heaven’s sake keep this to yourself, as the discovery of it may prove fatal to us, our numbers, sorry I am to say, being less than I had any conception of—but necessity, dire necessity will—nay must justify any ⟨Attempt.⟩ Prepare, & in concert with Gri⟨ffin at⟩tack as many of their Posts as you ⟨pos⟩sibly can with a prospect of success. the more we can attack, at the same Instant, the more confusion we shall spread and greater good will result from it.
If I had not been fully convinced before of the Enemys designs I have now ample testimony of their Intentions to attack Philadelphia so soon as the Ice will afford the means of conveyance.
As the Colonels of the Continental Regiments might kick up some dust about Command (unless Cadwallader is consider’d by them, in the light of a Brigadier, which I wish him to be,[)] I desired Genl Gates, who is unwell, & applied for leave to go to Philadelphia, to endeavour if his health would permit him to call and stay two or three days at Bristol in his way.
I shall not be particular—we could not ripen matters for our attack, before the time mentioned in the first part of this Letter—so much out of sorts, & so much in want of every thing, are the Troops under

Sullivan &ca—Let me know by a careful express the Plan you are to pursue. The Letter herewith sent[,] forward on to Philadelphia—I could wish it to be in, in time for the Southern Post’s departure which will be, I believe by 11 Oclock to morrow. I am Dr Sir Yr Most Obt St

Go: Washington


P.S. I have orderd our Men to be provided with three days Provisions ready Cook’d; with which, and their Blankets they are to March, for if we are successful which heaven grant & other Circumstances favour we may push on. I shall direct every Ferry & Ford to be well Guarded & not a Soul sufferd to pass without an officers going down with the permit. do the same with you.

